DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 9, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In addition, due to claim dependency, dependent claim(s) 10-15 is/are rejected.

Allowable Subject Matter
Claim(s) 1-8 and 16 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A cable for connecting an image displaying device to a digital computer network … wherein the cable comprises an integrated general-purpose programmable computer device, arranged to execute a piece of cable computer software in turn arranged to read the network signal and produce said image signal using the said network signal, and wherein the cable computer software is arranged to produce control signals for controlling said image displaying device, and wherein the cable computer device is arranged to provide such signals on said connection’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 2-8 is/are deemed in condition for allowance. Regarding independent claim 16, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A method for connecting an image displaying device to a digital computer network, wherein the method comprises the steps: … the cable comprising an integrated general- purpose programmable computer device, arranged to execute a piece of cable computer software in turn arranged to read the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adolfsson et al. (US 2019/0235816 A1) discloses cable for connecting an image displaying device to a digital computer network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONY O DAVIS/Primary Examiner, Art Unit 2693